DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 4 sets forth “means for securing”. The disclosure as originally filed describes such means as “including, but not limited to, magnets, hooks, clasps, and fasteners” in page 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR # 101404794).
In regards to claim 1, Choi teaches an eyelash plate assembly comprising a lash plate comprising a flat plate (37) capable of receiving a lash tile in a cavity on the front surface of the plate (formed by 372); a lash tile comprising a flat tile (40) prepared with eyelashes on the front surface of the tile and capable of being inserted into the lash plate cavity (see Figure 7).
Regarding claim 2, Choi teaches the cavity is fully enclosed within the perimeter of the lash plate (see Figure 4).
Regarding claim 3, Choi teaches the cavity opens at the top edge of the lash plate for insertion of the lash tile at the top edge of the lash plate (see Figure 7).
Regarding claims 4 and 11, Choi teaches an arm (34, 36) attached to the lash plate at one end and having a means for securing to objects at the opposite end (see Figure 2, which includes a stand base).
Regarding claim 6, Choi teaches the arm is jointed (at 34b).
Regarding claim 7, Choi teaches the arm is attached to the lash plate via a ball and socket joint (36b).
Regarding claims 8-10, Choi teaches a stationary stand (12) attached to the lash plate and having a base that rests on a surface (where the stand itself is movable as it is folded/unfolded via hinge 15).
Regarding claims 12-13, Choi teaches the lash tile is located on the left half and the right half of the lash plate surface (see for example Figure 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carey (US Pub # 2016/0353861).
In regards to claim 18, Carey teaches an eyelash plate assembly comprising a lash plate (20) comprising a flat plate (see Figure 4) capable of receiving a lash tile (Figure 2); a lash tile (see Figure 3) comprising a flat tile (22) prepared with eyelashes on the front surface of the tile (Figure 1 at 50) and having a protrusion (see Figure 3 at area surrounding 26) of the top back edge lash tile that extends over the top edge of the lash plate (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, in view of Carey.
In regards to claim 5, Choi teaches the arm to be articulating in order to adjust in position as desired by a user; but does not teach the arm itself is flexible. However, Carey teaches a tray (20) for securing an eyelash plate (30) to be secured to an arm (12) which is flexible (Paragraph 0029) and attachable to an object at an opposing end (via 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arm of Choi to be the flexible arm of Carey, as such is a functional equivalent for providing an adjustable arm and would be expected to perform equally well for its intended purpose.
In regards to claims 14-16, Choi teaches the tray for lashes; but does not teach it includes holders for holding a cup containing adhesive. However, Carey teaches providing a tray (20) for securing an eyelash plate (30) and including a concavity hole (26) on the surface of the lash plate for holding a cup containing adhesive (Paragraph 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tray of Choi to include the concavity for receiving adhesive cups, as taught by Carey in order to provide the requisite products for eyelash application.
In regards to claim 17, Choi teaches the lash tile, but does not teach a top of the lash tile extends past the top of the lash plate such that it can be grip for insertion and removal of the lash tile from the lash plate. However, Carey teaches a tray (20) for securing an eyelash tile (30) which has a top (24) that extends above the tray (where such can be used to push on the tile to release from the tray). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tile of Choi to have the top surface extensions of Carey, in order to aid the user in positioning the lashes for easier handling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772